Dismissed and Memorandum Opinion filed September 24, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01033-CV
____________
 
RAPID SETTLEMENTS, LTD, Appellant
 
V.
 
CLARENCE THORNTON, HARTFORD FIRE INSURANCE COMPANY and
HARTFORD LIFE INSURANCE COMPANY, Appellees
 

On Appeal from the
 County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 892592

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 30, 2008.  On September 14, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App.
P.
42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.